Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-5, 7, 9-11, 13-17, 21, 24 and 77-80 of J. Malinak et al., US 16/609,412 (Apr. 27, 2018) are pending.  Claims 4, 7, 13-15, 17, 21, and 24 stand withdrawn from consideration as drawn to non-elected inventions.  Claims 1-3, 5, 9-11, 16, 77 and 78 are under examination and stand rejected.  

Election/Restrictions 

Applicant previously elected Group (I), claims 1-3, 5, 9-11, and 16 without traverse in the Reply to Restriction Requirement filed on October 5, 2020.  By way of amendment, Applicant presents new claims 77-80.  

New claims 77 and 78 are added to the invention of examined Group (I), new claim 79 is added to the withdrawn invention of Group (II) and new claim 80 is added to the withdrawn invention of Group (IV).   

Claims 4, 7, 13-15, 17, 21, 24, 79 and 80 to the non-elected inventions of Group (II) – (VI) are maintained as withdrawn from consideration pursuant to 37 CFR 1.142(b), subject to rejoinder as set forth in the Restriction issued on August 11, 2020.  

In view of the foregoing, the Examiner’s restriction/election requirement is maintained as FINAL.  


Withdrawal Claim Objections

Rejections of claims 1 and 16 based on punctuation and grammar are withdrawn in view of Applicant’s amendments.  

Withdrawal Claim Rejections - 35 USC § 112(d)

Rejection of claim 16 under 35 U.S.C. 112(d) as being of improper dependent form is withdrawn in view of Applicant’s amendment.  

Withdrawal Claim Rejections - 35 USC § 102 (AIA )

In the previous Office action, claims 1 and 5 were rejected under 35 U.S.C. 102(a)(1)/(2) as being clearly anticipated by A. Bailey et al., WO 2009/091758 (2009) (“Bailey”).  Applicant amends instant claim 1 to introduce the following limitations:

wherein at least one selected from the group consisting of the following conditions (i)-(iii) is satisfied: 

(i) the crude product C-III in Step 1 is purified by crystallization in a solvent comprising methanol or a mixture of methanol and water (methanol: 1 - 99 wt%) at 20 to 100°C; 

(ii) C-III in Step 2 is chlorinated with thionyl chloride in a solvent comprising at least one selected from the group consisting of ethyl acetate and toluene at reflux in the presence of catalytic amount of N,N-dimethylformamide; and 

(iii) C-V in Step 4 reacts with 3-amino-propane-1,2-diol in N,N-dimethylformamide in the presence of triethylamine at 2-25°C.

Applicant argues that Bailey does not disclose any of the above alternative conditions (i)-(iii) (as now required by claim 1) and therefore the § 102 rejection should be withdrawn.  Applicant’s argument is considered persuasive.  Bailey does not specifically disclose the reagent conditions of any of alternative claim conditions (i)-(iii) to the extent that the § 102 rejection can be maintained.  

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  

The § 103 rejections of claims 1-3, 5, 9-11, 16, 77 and 78 over A. Bailey et al., WO 2009/091758 (2009) (“Bailey”) in further view of any of N.G. Anderson, PRACTICAL PROCESS & RESEARCH DEVELOPMENT (2000) (“Anderson”); W. Armarego et al., Purification of Laboratory Chemicals (5th ed., 2003) (“Armarego”); and/or Leonard et al., Advanced Practical Organic Chemistry 177-226 (2nd ed., 1995), or a combination of these references are maintained for the reasons given in the previous Office action supplemented herein in view of Applicant’s amendments and new claims 77 and 78.  

Applicant’s Amendments

The only substantive amendments involve claim 1 and new claims 77 and 78.  Claim 1 is amended to require that “at least one selected from the group consisting of the following conditions (i)-(iii) is satisfied”:

(i) the crude product C-III in Step 1 is purified by crystallization in a solvent comprising methanol or a mixture of methanol and water (methanol: 1 - 99 wt%) at 20 to 100°C; 

(ii) C-III in Step 2 is chlorinated with thionyl chloride in a solvent comprising at least one selected from the group consisting of ethyl acetate and toluene at reflux in the presence of catalytic amount of N,N-dimethylformamide; and 

(iii) C-V in Step 4 reacts with 3-amino-propane-1,2-diol in N,N-dimethylformamide in the presence of triethylamine at 2-25°C.

New claim 77 requires that all three of above limitations (i)-(iii) be satisfied.  New claim 78 recites “[t]he process of claim 1, wherein a purity of the prepared iosimenol is
higher than 85.5% HPLC area”.  

Applicant’s Amendments Do not Distinguish Over the Cited Art

Instant claims 1-3, 5, 9-11, 16, 77 and 78 are maintained as rejected pursuant to § 103 over the cited art.  The following discussion is added to address Applicant’s amendments.  

Applicant’s Amendment “(i) the crude product C-III in Step 1 is purified by crystallization”

With respect to the claim 1 / claim 77 amendment:

(i) the crude product C-III in Step 1 is purified by crystallization in a solvent comprising methanol or a mixture of methanol and water (methanol: 1 - 99 wt%) at 20 to 100°C, 

As discussed in the previous Office action, Baily teaches that compound C-III is an intermediate in the synthesis of iosimenol.  Baily at page 3, [0016].  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Baily further teaches that the crude C-III product may be purified, for example, by reprecipitation, filtration, washing, and drying.  Baily at page 3, [0016].  As well known in the art, “reprecipitation” is a broader term for crystallization as instantly claimed.  However, Baily does not specifically disclose purification of C-III by “crystallization in a solvent comprising methanol or a mixture of methanol and water (methanol: 1 - 99 wt%) at 20 to 100°C”. 

As discussed in the previous Office action, Anderson teaches that crystallization is a useful technique to purify organic compounds, a good crystallization process reliably provides high-quality product with suitably low levels of impurities, and should be 

Also as discussed in the previous Office action, Armarego teaches that recrystallization is a method for purification of solid material.  Armarego at page 14.  Armarego teaches practice an optimization; for example, rules for choice of solvent.  Armarego at page 15 et seq.  Armarego teaches use of mixed solvent systems can be advantageous for certain products depending upon solubility.  Armarego at page 16.  Armarego fairly teaches that crystallization solvents and/or temperatures are result effective variables for crystallization optimization in order to obtain higher purity products.  Armarego teaches that solvents commonly used for recrystallization, and their boiling points, are given in Table 7.  Armarego lists the claimed solvents (methanol and water) as commonly used in recrystallization processes.  Armarego at page 37 (See Table 7).  

Also as discussed in the previous Office action, Leonard teaches that simple crystallization of an impure solid is a routine operation.  Leonard at page 184.  Leonard teaches general steps to effect crystallization, including solvent selection.  Leonard at pages 184-186.  Leonard fairly teaches that selection of solvents and temperatures are result effective variables optimizable to obtain higher purity products.  

One of ordinary skill in the art would be motivated with a reasonable likelihood of success combine Bailey with either of Leonard, Armarego, and/or Anderson so as to arrive at the amended limitation of:

(i) the crude product C-III in Step 1 is purified by crystallization in a solvent comprising methanol or a mixture of methanol and water (methanol: 1 - 99 wt%) at 20 to 100°C.  

The cited art fairly teaches that crystallization is a well-known, general organic laboratory technique commonly used for purification of reaction products.  Armarego specifically See MPEP § 2143(I)(E), citing Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348,  82 USPQ2d 1321, 1335 (Fed. Cir. 2007).  

Further, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation and there is motivation to optimize result-effective variables.  MPEP § 2144.05 (II) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)).  As discussed above, Bailey teaches the general conditions of the instantly claimed reaction.  And the secondary references clearly teach that crystallization is an optimizable process based on the result-effective variables of solvent and temperature.  One of ordinary skill in the art would be motivated with a reasonable likelihood of success to optimize solvent and temperature variables so as to arrive at the invention of instant as amended wherein “the crude product C-III in Step 1 is purified by crystallization in a solvent comprising methanol or a mixture of methanol and water” within the claimed temperature range.  One of ordinary skill in the art would be so motivated in order to obtain higher purity compounds.  


Applicant’s Amendment chlorinated with thionyl chloride in a specific solvent in the presence of catalytic amount of N,N-dimethylformamide

With respect to the following claim 1 / claim 77 amendment:

(ii) C-III in Step 2 is chlorinated with thionyl chloride in a solvent comprising at least one selected from the group consisting of ethyl acetate and toluene at reflux in the presence of catalytic amount of N,N-dimethylformamide, 

Baily teaches the following reaction:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.  

Baily at page 12, Example 5.  Baily Example 5 differs from instant claims 1 and 77 in that Baily Example 5 discloses tetramethyl urea as the catalyst, whereas instant limitation (ii) requires N,N-dimethylformamide as the catalyst.  However, Baily’s disclosure teaches that C-IV  may be prepared from C-III, by treatment with a chlorinating reagent in the presence of a suitable solvent and a suitable catalyst.  Baily at page 4, [0017].  Baily further teaches that exemplary catalysts include tetramethylurea, N,N-dimethylformamide, N,N-dimethylacetamide, Nmethylmorpholine, N-methylpyrrolidone, 4-dimethylaminopyridine, tertiary amines, quaternary ammonium salts, and combinations thereof.  Baily at page 5, [0020].  

As such, one of ordinary skill in the art would be motivated with a reasonable likelihood of success to substitute N,N-dimethylformamide as instantly claimed for tetramethyl urea of Baily Example 5, in view of Baily’s teaching of equivalence between the two catalysts in the subject reaction thereby arriving at each and every substantive element of instant 

In view of the foregoing, rejection of the instant claims is maintained for the reasons given in the previous Office action as supplemented above.  

Applicant’s Amendment “C-V in Step 4 reacts with 3-amino-propane-1,2-diol in N,N-dimethylformamide in the presence of triethylamine at 2-25°C”

With respect to the following claim 1 / claim 77 amendment:

(iii) C-V in Step 4 reacts with 3-amino-propane-1,2-diol in N,N-dimethylformamide in the presence of triethylamine at 2-25°C, 

Baily teaches the following reaction:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Baily at page 15, Example 8.  Baily Example 8 differs from the subject claim limitation in that: (1) Baily Example 8, employs N,N-dimethylacetamide as the solvent, whereas the subject claim limitation recites N,N-dimethyl formamide; and (2) NaOH is employed as a base, whereas the subject claim limitation recites triethyl amine.  However, the disclosure of Baily teaches that C-VI may be prepared by treatment of C-V with 3-arnino-1,2-propanediol in the presence of a suitable base.  Baily at page 7, [0027].  Baily further teaches that exemplary non-aqueous polar solvents include dimethylsulfoxide and amide solvents (e.g., N,N-dimethylformarnide, N,N-dimethylacetamide, or N-methylpyrrolidone).  Baily at page 7, [0029].  Baily still further teaches that a range of suitable bases may be triethylamine, diisopropylethylamine, tetramethylammonium hydroxide, or tetraethylammoniurn hydroxide.  

In view of the foregoing disclosure by Baily, one of ordinary skill in the art would be motivated with a reasonable likelihood of success to modify Baily Example 8 by: (1) substituting N,N-dimethylformamide as instantly claimed for N,N-dimethylacetamide; and (2) substituting trimethylamine for NaOH as the base, in view of Baily’s teaching of equivalence, thereby arriving at each and every substantive element of instant limitation (iii).  The selection of a known material based on its suitability for its intended use may support a prima facie obviousness determination.  MPEP § 2144.06; § 2144.07.  

In view of the foregoing, rejection of the instant claims is maintained for the reasons given in the previous Office action as supplemented above.  

Applicant’s Argument

As discussed in more detail below, Applicant is ostensibly arguing that new claim limitations (i)-(iii) provide unexpected yield and purity results 

Sections of the MPEP Relevant to an Argument of Unexpected Results

A greater than expected result and evidence of unobvious or unexpected advantageous properties are evidentiary factors pertinent to the legal conclusion of obviousness of the claims at issue.  MPEP § 716.02(a)(I)/(II).  However, the burden is on Applicant to establish that the evidence relied upon demonstrates that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.  MPEP § 716.02(b).  Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. MPEP § 716.02(b)(III).  



Applicant’s Rebuttal

Applicant states that each of the conditions (i), (ii), and (iii) recited in claim 1 allows production of iosimenol in very high purity without lowering the synthetic yield by improving the efficiency of the reactions in steps 1, 2, and 4 of the claimed process, and that iosimenol of a very high purity and yield is desirable.  Applicant further states that methods are limited for increasing the purity of substances that are already in a very high purity range.  

Applicant notes that new limitation (i) of instant claims 1 and 77 requires that the crude product C-III in Step 1 is purified by crystallization in a solvent comprising methanol or a mixture of methanol and water (methanol: 1-99 wt%) at 20 to 100°C.  Applicant further states that the purity of C-III according to claim 1 was 99.59 or more in %HPLC area (area%). Applicant notes that in contrast, Bailey discloses that the crude purity of the product was 98.2 area% and even after a two-step-purification process, the purity achieved was 99.0 area%.  Applicant is ostensibly arguing that is it is unexpected that a purity of 99.59 or more in %HPLC area (area%) can be obtained by “crystallization in a solvent comprising methanol or a mixture of methanol and water“ (as instantly claimed) versus the 98.2 area% obtained according to Baily.  



Applicant still further notes that new limitation (iii) of claims 1 and 77 is for producing C-VI from C-V and requires that C-V in Step 4 reacts with 3-amino-propane-1,2-diol in N,N-dimethylformamide in the presence of triethylamine at 2-25°C.  Applicant notes that the purity of C-VI according to the disclosed example was 98.0 area% and the yield was 83%. Applicant notes that in contrast, Bailey does not include trimethylamine in this reaction and obtained a purity of 86.5 area%.  

Applicant’s Rebuttal Is not Persuasive

Applicant’s rebuttal is not considered persuasive for the following reasons.  Amended claims 1 and 77 now recite:

(i) the crude product C-III in Step 1 is purified by crystallization in a solvent comprising methanol or a mixture of methanol and water (methanol: 1 - 99 wt%) at 20 to 100°C.  

Applicant further states that this claim limitation results in product(s) of higher purity. However, Applicant states alleged facts and no argument is provided as to why a higher purity product renders the instant claims non-obvious over the cited reference combination.  Furthermore, neither instant claim 1 nor instant claim 77 recite purity limitations.  

is unexpected is also not persuasive for the following reasons: (1) Applicant has not met its burden of demonstrating that the differences in results are in fact unexpected; and (2) such objective evidence of nonobviousness is not commensurate in scope with the claims.  While the instant specification discloses that the purity of C-III obtained in Example 2 was 99.59 %HPLC area (area%), Applicant has provided no rational as to why this disclosed result is unexpected or surprising to one of skill in the art.  Anderson, Armarego, and/or Leonard fairly teach that improved purities are obtainable and expected by optimization of crystallization processes.  Further, Applicants statement that:

However, methods are limited for increasing the purity of substances that are already in a very high purity range. For example, it is technically difficult to increase the purity of a substance from 99.0% to 99.5% without losing a significant portion of the substance to be purified. A skilled person would know that a decimal difference of purity in the very high purity range is significant.  

is not supported by any declaration, evidence or reference citation and is therefore considered unpersuasive argument of counsel, which cannot take the place of factually supported objective evidence.  MPEP § 2145.  Furthermore, instant Example 2 discloses C-III was obtained by precipitation from methanol alone, not “crystallization” in a solvent “comprising methanol or a mixture of methanol and water” per claim limitation (i):

(i) the crude product C-III in Step 1 is purified by crystallization in a solvent comprising methanol or a mixture of methanol and water (methanol: 1 - 99 wt%) at 20 to 100°C.  

Thus the allegation of unexpected results is not commensurate in scope with the subject claim limitation.  




(ii) C-III in Step 2 is chlorinated with thionyl chloride in a solvent comprising at least one selected from the group consisting of ethyl acetate and toluene at reflux in the presence of catalytic amount of N,N-dimethylformamide; and 

(iii) C-V in Step 4 reacts with 3-amino-propane-1,2-diol in N,N-dimethylformamide in the presence of triethylamine at 2-25°C.

are not considered persuasive for the same reasons.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622